Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Status:	 Please all the replies and correspondence should be addressed to Examiner’s new art unit 2693. Receipt is acknowledged of papers submitted on 09-09-2019 under new application, which have been placed of record in the file. Claims 1-8 are pending in this action.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because the abstract does not describe the disclosure the abstract mere describes a drawing.  Correction is required.  See MPEP § 608.01(b).

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Applicant has complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) with a specific reference to the prior-filed application in compliance with 37 CFR 1.78(a) is included in the first sentence(s) of the specification following the title or in an application data sheet.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09-09-2020, 02-10-2020 and 10-07-2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over KITAMURA KOJI et al. (JP 2016149352 A IDS) in view of Toshihiro Fujita et al. (US 5,977,888 A).



Regarding Claim1, KITAMURA KOJI et al. (JP 2016149352 A IDS) suggests a button structure for touch panel (please see figure 1, item # 25  a button structure for 
However, prior art of KITAMURA KOJI et al. (JP 2016149352 A IDS) fails to recite a touch panel.
However, Examiner maintains the touch panel with push button either capacitive or resistive are well known to one ordinary skill in the art as disclosed by prior art of Toshihiro Fujita et al. (US 5,977,888 A) disclosure; Col. 8, Lines 12-24 reciting touch panel with push button per pushing the key top the extension part 36 touches touch panel 4 and operator attains stroke feeling as well as click feeling.
Please notice here we are only interested in teaching of touch panel; irrespective of being capacitive or resistive.
Further Examiner Maintains the capacitive touch panel with push buttons are well known to one ordinary skill in the art as disclosed by prior art of TSUJIMOTO Yoshiyuki (US 20140253949 A1) disclosure; page 7, paragraph 90. 
KITAMURA KOJI et al. (JP 2016149352 A IDS) teaches capacitive touch sheet film with push button.
Toshihiro Fujita et al. (US 5,977,888 A) teaches a touch panel with push button.
KITAMURA KOJI et al. (JP 2016149352 A IDS) teaches capacitive touch sheet film with push button capacitively interacts with touch sensing sheet and operator attains click feeling.
KITAMURA KOJI et al. (JP 2016149352 A IDS) does not teach a touch panel with push button action touching touch panel and operator attains click feeling.
KITAMURA KOJI et al. (JP 2016149352 A IDS) contained a device which differed the claimed process by the substitution of the step of having a touch panel with push buttons touching touch panel and operator attains the stroke feeling as well as click feeling. Toshihiro Fujita et al. (US 5,977,888 A) teaches substituted step of a touch panel with push button action touching touch panel and operator attains click feeling and their functions were known in the art to determine and distinguish a touch input. KITAMURA KOJI et al. (JP 2016149352 A IDS) step of a touch panel with push button action touching touch panel and operator attains click feeling of Toshihiro Fujita et al. (US 5,977,888 A) and the results would have been predictable and resulted in a switching device of a thin type which can attain stroke and  attain click feeling  while making the best use of such a characteristic that a touch panel is of an extremely thin type as well as with thin touch panel makes final product such as display device a thin type as well.

Regarding Claim 2, KITAMURA KOJI et al. (JP 2016149352 A) suggests the first operating unit includes a first pusher formed into a protruding shape (please see figure 1, 5, 6, paragraphs 38, 42-46, when the decorative key top member 25 is pressed down the decorative key top member is a protrusion Item # 21), the elastic member includes a conductive protrusion formed to be separated from the touch panel and be in contact with the first pusher ( please see figure 1, 5, 6, paragraphs 38-46, an elastic click 
The prior art of Toshihiro Fujita et al. (US 5,977,888 A) disclosure; Col. 8, Lines 12-24 reciting touch panel with push button (first pusher) per pushing the key top the extension part 36 (protrudes to push spacer 56 in turn pushes switch 4a contacts touch panel 4)) touches touch panel 4 and operator attains stroke feeling as well as click feeling.
 Further Examiner maintains the conductive elastic rubberized member being conductive is well-known to one ordinary skill in the art as disclosed by prior art of NAKAMURA, TAKAYA et al. (WO 2016125216 A1 IDS) disclosure; paragraph 32, figure 2).

Regarding Claim 3, Toshihiro Fujita et al. (US 5,977,888 A) suggests the button structure further comprising: a second operating unit made of a conductor and to be operated by being rotated, wherein the supporting portion supports the second operating unit in a rotatable manner (Col. 27, Lines 9-22 figures 38, 39, 43 item # 45 rotatably fitted in concave portion 37 please also see Col. 19, Line 56Col. 20, Line 3, Col. 20, Lines 32-39, Col. 26, Line 14-24, suggesting second operating unit made of a conductor and supporting portion supports the second operating unit in a rotatable manner).
 Further Examiner maintains “the button structure further comprising: a second operating unit made of a conductor and to be operated by being rotated, wherein the supporting portion supports the second operating unit in a rotatable manner” is well-

Regarding Claim 4, KITAMURA KOJI et al. (JP 2016149352 A) suggests the first operating unit includes a first pusher formed into a protruding shape (please see figure 1, item # 25 the decorative key top being pushed and elastic silicon rubberized click member deformed and formed into protruding shape please see figures 1, 5, 6, paragraphs 38-46) , the elastic member is a nonconductive rubber switch having a protrusion  which is formed to be separated from the touch pane (please see figure l, 5, 6, paragraphs 38-46, item 20 suggesting being an elastic silicon rubberized material) and include a through-hole (please see figure 1, 5, 6, paragraphs 38-46 the item 20 does have opening  and central part stem 21 that moves down with pushing of key top 25, in open space making contact with electrode), the button structure further includes a conductive part inserted into the through-hole and being in contact with the first pusher, and when the first operating unit is pushed down, the first pusher presses the protrusion via the conductive part, thereby the elastic member is elastically deformed to generate click feeling, and the conductive part is brought into contact with the touch panel (please see figure 1, 5, 6, the item 20 does have opening  and central part stem 21 that moves down with pushing of key top 25, in open space making contact with electrode, the button structure further includes a conductive part inserted into the through-hole or opening in item# 20 click and being in contact with the first pusher and making contact with touch panel 1, please see paragraphs 42, 43, 46, figure 1, 5, 6).


Regarding Claim 7, KITAMURA KOJI et al. (JP 2016149352 A) suggests a button for touch panel (please see figures 1, 5, 6, paragraphs 38-46, item #25, key top button on touch sensing film item #1, the button, please see figure 1, item # 25  a button structure for capacitive touch sensing sheet 1 (or touch panel) with insulating sheet 2, on reinforce plate 5) comprising: a first operating unit made of a conductor (please see figures 1, 5, 6, paragraphs 38-46, item # 25 decorative key top an operative unit made of metal operated with operating body 7 such as finger to be pushed down) and to be operated by being pushed down (please see figures 1, 5, 6, paragraphs 38-46, key top item # 25 decorative key top an operative unit made of metal operated with operating body 7 such as finger to be pushed down); a supporting portion made of an insulator and to be fixed on a capacitive touch panel (please see figures 1, 5, 6, the housing of 
However, prior art of KITAMURA KOJI et al. (JP 2016149352 A IDS) fails to recite a touch panel.
However, Examiner maintains the touch panel with push button either capacitive or resistive are well known to one ordinary skill in the art as disclosed by prior art of Toshihiro Fujita et al. (US 5,977,888 A) disclosure; Col. 8, Lines 12-24 reciting touch 
Please notice here we are only interested in teaching of touch panel; irrespective of being capacitive or resistive.
Further Examiner Maintains the capacitive touch panel with push buttons are well known to one ordinary skill in the art as disclosed by prior art of TSUJIMOTO Yoshiyuki (US 20140253949 A1) disclosure; page 7, paragraph 90. 
KITAMURA KOJI et al. (JP 2016149352 A IDS) teaches capacitive touch sheet film with push button.
Toshihiro Fujita et al. (US 5,977,888 A) teaches a touch panel with push button.
KITAMURA KOJI et al. (JP 2016149352 A IDS) teaches capacitive touch sheet film with push button capacitively interacts with touch sensing sheet and operator attains click feeling.
KITAMURA KOJI et al. (JP 2016149352 A IDS) does not teach a touch panel with push button action touching touch panel and operator attains click feeling.
KITAMURA KOJI et al. (JP 2016149352 A IDS) contained a device which differed the claimed process by the substitution of the step of having a touch panel with push buttons touching touch panel and operator attains the stroke feeling as well as click feeling. Toshihiro Fujita et al. (US 5,977,888 A) teaches substituted step of a touch panel with push button action touching touch panel and operator attains click feeling and their functions were known in the art to determine and KITAMURA KOJI et al. (JP 2016149352 A IDS) step of a touch panel with push button action touching touch panel and operator attains click feeling of Toshihiro Fujita et al. (US 5,977,888 A) and the results would have been predictable and resulted in a switching device of a thin type which can attain stroke and  attain click feeling  while making the best use of such a characteristic that a touch panel is of an extremely thin type as well as with thin touch panel makes final product such as display device a thin type as well.

Regarding Claim 8, Toshihiro Fujita et al. (US 5,977,888 A) suggests and recites the electronic device comprising: the touch panel (please see abstract, Col. 8, Lines 12-24). 

Allowable Subject Matter
Claims 5 and 6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Applicant is requested to review cited prior arts on USPTO 892’s.
 Please see prior art of Ohashi Shigeo (US 5278362 A) disclosure; Col. 4, Lines 49-58.

TANIMOTO Satoshi (US 20150085312 A1) disclosure; page 2, paragraph 28.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRABODH M DHARIA whose telephone number is (571)272-7668.  The examiner can normally be reached on Monday -Friday 9:00 AM to 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on 571-2722693.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria VA 22313-1450
/Prabodh M Dharia/

Primary Examiner 

Art Unit 2693

02-22-2021